United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2697
                                    ___________

United States of America,                *
                                         *
                Appellee,                *
                                         *
        v.                               *
                                         *
Premises Known As, with any and all      * Appeal from the United States
appurtenances thereto and any and all    * District Court for the
proceeds from its sale or transfer,      * District of Minnesota.
                                         *
                Defendant,               *        [UNPUBLISHED]
                                         *
-------------------------                *
                                         *
Gary Lloyd Bruce,                        *
                                         *
                Appellant.               *
                                    ___________

                            Submitted: November 21, 1997

                                Filed: December 2, 1997
                                    ___________


Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.
       Gary Lloyd Bruce appeals from the district court&s1 denial of his Federal Rule of
Civil Procedure 60(b)(4) motion challenging a 1991 forfeiture judgment entered in
favor of the United States and against his real property. Upon review of the record and
the parties& submissions on appeal, we conclude that the judgment of the district court
is correct. Accordingly we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota.

                                          -2-